                Case 3:18-cv-00015-FM Document 74 Filed 05/16/19 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS                                             2
                                                                                               6   ?1
                                       EL PASO DIVISION                                  L"f



 JOSE L. OLIVA,                                         §
                                                        §
           Plaintiff,                                   §
                                                        §
 v.                                                     §                  EP-18-CV-00015-FM
                                                        §
 UNITED STATES OF AMERICA; MARIO                        §
 J. NIVAR; HECTOR BARAHONA; AND                         §
 MARIO GARCIA,                                          §
                                                        §
           Defendants.                                  §

           ORDER ENTERING DEFENDANT MARIO J. NIVAR'S ORIGINAL ANSWER

        Before the court is "Unopposed Motion of Defendant, Mario J. Nivar, For Leave to File Original

Answer and Affirmative Defense" ("Motion") [ECF No. 73], filed May 14, 2019 by Defendant Mario

Nivar ("Nivar"). Therein, Nivar requests leave of court to file his   answer.1   The Motion is unopposed.2

        After due consideration, the court finds it is in the interest of justice to grant Nivar leave to file an

answer. Accordingly, the court enters the following orders:

                  The "Unopposed Motion of Defendant, Mario J. Nivar, For Leave to File Original
                  Answer and Affirmative Defense" [ECF No. 73] is GRANTED.

        2.        The Clerk of the Court is INSTRUCTED to DOCKET the signed "Original Answer of
                  Defendant, Mario J. Nivar," attached as ECF No. 73-1.

      SO ORDERED.

      SIGNED this       /,, day of May, 2019.


                                           UNITED STATES DISTRICT JUDGE




           Unopposed Motion of Defendant, Mario J. Nivar, For Leave to File Original Answer and Affirmative
Defense"    ECF No. 73, filed May 14, 2019.
           1,

        21d at2.

                                                       1
